DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 12/30/2021:
Claims 2-6, 14, 15, 17, and 19-25 are pending.
Claims 7-9 and 10-12 are allowable.

Requirement for Information
The Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. This requirement fall under example (viii) of 37 CFR 1.105: “Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.”
The Examiner is requiring the Applicant to provide the relevant sections (i.e. which pertain to the claimed invention, etc.) of the following references (which have been lined through in the newly reviewed information disclosure statements):
Cengel et al., "Fluid Mechanics: Fundamentals And Applications (Si Units)", Tata McGraw Hill Education Private Limited, 2010, 1228 pages.
Due to the length, breadth, and type of the NPL reference the Examiner is unsure what portion of the book cited above is relevant to the instant application, and the time needed to properly consider such a reference is prohibitively long.
In responding to the requirement that requires copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Claim Interpretation
The term “approximately” in line 18 of claim 19 will be interpreted as “within ± 0%, 0.1%, 0.5%, 1%, 2%, 3%, 4%, 5%, or 10% of the value or relative characteristic” based on guidance from [0028] of the Applicant’s disclosure ([0028] “The term "substantially" or "about" may modify a value or relative characteristic disclosed or claimed in the present disclosure. In such instances, "substantially" or "about" may signify that the value or relative characteristic it modifies is within ± 0%, 0.1%, 0.5%, 1%, 2%, 3%, 4%, 5%, or 10% of the value or relative characteristic”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6, 15, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ladewig et al. (“Influence of the shielding gas flow on the removal of process by-products in the selective laser melting process”, Additive Manufacturing, 10 (2016) pg. 1–9), and further in view of Brezoczky (US20180111319) and Chen et al. (“Optimization of Inert Gas Flow Inside Laser Powder Bed Fusion Chamber with Computational Fluid Dynamics” Solid Freeform Fabrication 2018: Proceedings of the 29th Annual International Solid Freeform Fabrication Symposium- An Additive Manufacturing Conference, 2018, pp. 1931-1939).
Regarding claim 15, Ladewig teaches a selective laser melting apparatus (see EOS Eosint M280 machine in Figure 1 on pg. 2) comprising: 
a substrate (base plate in Figure 1) configured to support a powder bed comprised of powder particles (see powder bed to left of powder reservoir 6 in Figure 1); 
a laser assembly (laser 1, scanner system 2, and F-theta optic 3 in Figure 1) suitable for creating a part from the powder particles (part 5 in Figure 1) within the selective laser melting apparatus, the laser assembly creating spatter emissions from the powder particles (see spatter in Figure 2); 
a primary gas inlet channel (upper inlet nozzle in Figure 4), wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to entrain spatter emissions to produce an entrained emissions gas flow (“The second upper inlet nozzle creates a “bypassflow”. This flow forces the “laminar flow” down to the platform to keep it directed”- see pg. 3 right column, third paragraph under “3.1 Selective laser melting machine”); and 
an outlet channel (see outlet nozzle in Figure 4) configured to outlet the entrained emissions gas flow (“The outlet nozzle is located on the opposite side of the process chamber and sucks off the gas and process by-products”- see pg.3 right column, third paragraph under “3.1 Selective laser melting machine” to pg. 4 left column first paragraph).
However, Ladewig fails to teach the primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length, each inlet nozzle has a length of between approximately 20 and 120 mm, and wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 85 percent of the spatter emissions.
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 85 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 85% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved. 
However, Ladewig modified with Brezoczky fails to teach the primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length, each inlet nozzle has a length of between approximately 20 and 120 mm.
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Chen teaches the primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length, each inlet nozzle has a length of between approximately 20 and 120 mm (“gas firstly enters a 550mm long inlet rail with diameter 40mm, then turns into an array of 13 cylindrical nozzles with 12mm in diameter and 18mm in length”- see pg. 1931-1932 under “Method and Simulation Setup”; also see “Claim Interpretation” above). Having an array of inlet nozzles positioned horizontally along its length results in a more uniform gas flow velocity over the build plate (“expanding the width of nozzle array shall be effective to extend the sweeping down jet outside of the build plate, resulting in more uniform gas flow velocity over the build plate”- see pg. 1935).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the primary gas inlet channel and supplementary gas inlet channel of Ladewig modified with Brezoczky to have an array of inlet nozzles positioned horizontally along its length, each inlet nozzle has a length of between approximately 20 and 120 mm, as taught by Chen, for the benefit of forming a more uniform gas flow velocity over the build plate.
Regarding claim 19, Ladewig teaches a selective laser melting apparatus (see EOS Eosint M280 machine in Figure 1 on pg. 2), comprising: 
a substrate (base plate in Figure 1) configured to support a powder bed comprised of powder particles (see powder bed to left of powder reservoir 6 in Figure 1); 
a laser assembly (laser 1, scanner system 2, and F-theta optic 3 in Figure 1) suitable for creating a part (part 5 in Figure 1) from the powder particles within the selective laser melting apparatus, the laser assembly creating spatter emissions from the powder particles (see spatter in Figure 2); 
a primary gas inlet channel (upper inlet nozzle in Figure 4), wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to entrain spatter emissions to produce an entrained emissions gas flow (“The second upper inlet nozzle creates a “bypassflow”. This flow forces the “laminar flow” down to the platform to keep it directed”- see pg. 3 right column, third paragraph under “3.1 Selective laser melting machine”); 
an outlet channel (see outlet nozzle in Figure 4) configured to outlet the entrained emissions gas flow, wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet the spatter emissions (“The outlet nozzle is located on the opposite side of the process chamber and sucks off the gas and process by-products”- see pg.3 right column, third paragraph under “3.1 Selective laser melting machine” to pg. 4 left column first paragraph); and 
a supplementary gas inlet channel positioned below the primary gas inlet channel (see lower inlet nozzle in Figure 4), wherein the supplementary gas inlet channel is configured to create a supplementary gas flow within the selective laser melting apparatus (“The flow system consists of two inlet nozzles in the back of the chamber and one outlet nozzle in the front. The lower inlet nozzle nearly establishes a “laminar flow” across the powder bed. The second upper inlet nozzle creates a “bypass flow”. This flow forces the “laminar flow” down to the platform to keep it directed” - see pg. 3 right column, third paragraph under “3.1 Selective laser melting machine”).
However, Ladewig fails to teach the primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length; 
the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions; and 
the supplementary gas inlet channel having a supplementary array of inlet nozzles positioned along its length, wherein each inlet nozzle of the supplementary array of inlet nozzles has a length of between approximately 20 and 150 mm.
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 85 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 85% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved. 
However, Ladewig modified with Brezoczky fails to teach the primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length; and 
the supplementary gas inlet channel having a supplementary array of inlet nozzles positioned along its length, wherein each inlet nozzle of the supplementary array of inlet nozzles has a length of between approximately 20 and 150 mm.
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Chen teaches a gas inlet channel having an array of inlet nozzles positioned horizontally along its length, wherein each inlet nozzle of the array of inlet nozzles has a length of between approximately 20 and 150 mm (” gas firstly enters a 550mm long inlet rail with diameter 40mm, then turns into an array of 13 cylindrical nozzles with 12mm in diameter and 18mm in length”- see pg. 1931-1932 under “Method and Simulation Setup”; also see “Claim Interpretation” above). Having an array of inlet nozzles positioned horizontally along its length results in a more uniform gas flow velocity over the build plate (“expanding the width of nozzle array shall be effective to extend the sweeping down jet outside of the build plate, resulting in more uniform gas flow velocity over the build plate”- see pg. 1935).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the primary gas inlet channel and supplementary gas inlet channel of Ladewig modified with Brezoczky to have array of inlet nozzles positioned along its length, as taught by Chen, and for each inlet nozzle of the supplementary array of inlet nozzles to have a length of between approximately 20 and 150 mm, for the benefit of forming a more uniform gas flow velocity over the build plate. 
Regarding claim 3, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19. However, Ladewig fails to teach wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter emissions.  
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 90 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 90 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 90% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved.
Regarding claim 4, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19.  However, Ladewig fails to teach wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 95 percent of the spatter emissions.  
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 95 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 95 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 95% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved.
Regarding claim 5, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19. Further, Ladewig teaches wherein the gas flow is between 200 and 2,000 L/min (“Controlled by the differential pressure between in- and outlet of the process chamber the shielding gas is circulated. By these means the flow rate is independent of the filling level of the filters. This system is referred as the circulation system. The differential pressure can be adjusted by entering a voltage between 0 and 4V. A typical value for the process is usually between 2.5 and 4.0V. A value of 4.0V corresponds to a flow rate of approx. 65 m3/h”- see pg. 3 right column paragraph 2 under “3.1 Selective laser melting machine”; a flow rate of 65 m3/h converts to 1083 L/min).  
Regarding claim 6, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19. Further, Ladewig teaches wherein the -gas flow is between 500 and 1,500 L/min (“Controlled by the differential pressure between in- and outlet of the process chamber the shielding gas is circulated. By these means the flow rate is independent of the filling level of the filters. This system is referred as the circulation system. The differential pressure can be adjusted by entering a voltage between 0 and 4V. A typical value for the process is usually between 2.5 and 4.0V. A value of 4.0V corresponds to a flow rate of approx. 65 m3/h”- see pg. 3 right column paragraph 2 under “3.1 Selective laser melting machine”; a flow rate of 65 m3/h converts to 1083 L/min).  
Regarding claim 22, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. However, Ladewig fails to teach wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter emissions. 
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 90 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 90 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 90% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved.
Regarding claim 23, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. However, Ladewig fails to teach wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 95 percent of the spatter emissions.
In the same field of endeavor pertaining to a selective laser melting apparatus with a spatter removal process, Brezoczky teaches the outlet channel is configured to entrain and to outlet more than 95 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). Ladewig is motivated to remove a sufficient amount of spatter, since insufficient removal can cause beam scattering and increase the width of single scan beams (“insufficient removal of process byproducts can cause scattering and therefore increase the width of single scan vectors”- see pg. 4 left column under “3.2 Gas flow characterization through single scan vectors”). Further, Ladewig optimizes the gas flow rate and scan method to improve the removal of spatter (“we recommend to make efforts in the optimization of the gas flow and scan strategies to improve the removal of process by-products and avoid their disturbance of the laser beam path”- see pg. 8 right column to pg. 9 left column and Figure 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig be configured to entrain and to outlet more than 95 percent of the spatter emissions, as taught Brezoczky, by since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).  In the instant case, removing more than 95% of spatter can be achieved by optimizing the gas flow rate and scan method such that a sufficient spatter removal is achieved.
Regarding claim 24, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. Further, Ladewig teaches wherein the gas flow is between 200 and 2,000 L/min (“Controlled by the differential pressure between in- and outlet of the process chamber the shielding gas is circulated. By these means the flow rate is independent of the filling level of the filters. This system is referred as the circulation system. The differential pressure can be adjusted by entering a voltage between 0 and 4V. A typical value for the process is usually between 2.5 and 4.0V. A value of 4.0V corresponds to a flow rate of approx. 65 m3/h”- see pg. 3 right column paragraph 2 under “3.1 Selective laser melting machine”; a flow rate of 65 m3/h converts to 1083 L/min).
Regarding claim 25, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. Further, Ladewig teaches wherein the gas flow is between 500 and 1,500 L/min (“Controlled by the differential pressure between in- and outlet of the process chamber the shielding gas is circulated. By these means the flow rate is independent of the filling level of the filters. This system is referred as the circulation system. The differential pressure can be adjusted by entering a voltage between 0 and 4V. A typical value for the process is usually between 2.5 and 4.0V. A value of 4.0V corresponds to a flow rate of approx. 65 m3/h”- see pg. 3 right column paragraph 2 under “3.1 Selective laser melting machine”; a flow rate of 65 m3/h converts to 1083 L/min).

Claim(s) 2, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ladewig et al. (“Influence of the shielding gas flow on the removal of process by-products in the selective laser melting process”, Additive Manufacturing, 10 (2016) pg. 1–9), Brezoczky (US20180111319), and Chen et al. (“Optimization of Inert Gas Flow Inside Laser Powder Bed Fusion Chamber with Computational Fluid Dynamics” Solid Freeform Fabrication 2018: Proceedings of the 29th Annual International Solid Freeform Fabrication Symposium- An Additive Manufacturing Conference, 2018, pp. 1931-1939), and further in view of Fragniere (WO2020120912).
Regarding claim 2, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19. However, Ladewig fails to teach wherein the substrate includes a top surface and a lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the top surface.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Fragniere teaches wherein the substrate includes a top surface (top of work surface 40; Figure 1) and the lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the top surface (see modified Figure 2 below). The placement of the inlet and outlet channels allows for the gas flow to be laminar, thus maximizing the amount of spatter that is removed by the gas outlet channel (This configuration with a convex profile allows the gas flow to be sucked in while keeping it laminar due to the Coanda effect. This allows a maximum of smoke to be evacuated to the gas outlet 22; pg. 5 line 47-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Ladewig modified with Brezoczky and Chen include a top surface and a lower outlet surface of the outlet channel positioned at approximately the same vertical position as the top surface, as taught by Fragniere, for the benefit of maximizing the amount of spatter that is removed by the gas outlet channel.

    PNG
    media_image1.png
    502
    887
    media_image1.png
    Greyscale

Regarding claim 17, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. However, Ladewig fails to teach wherein the outlet channel includes a lower outlet surface positioned between 0 and 10 mm above the substrate.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Fragniere teaches wherein the outlet channel includes a lower outlet surface positioned between 0 and 10 mm above the substrate (see modified Figure 2 as discussed in claim the rejection of claim 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outlet channel of Ladewig modified with Brezoczky and Chen to include a lower outlet surface positioned between 0 and 10 mm above the substrate, as taught by Ladewig, for the benefit of maximizing the amount of spatter that is removed by the gas outlet channel, as discussed in the rejection claim 2.
Regarding claim 20, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 19. However, Ladewig fails to teach the apparatus further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel and having a second supplementary array of inlet nozzles positioned along its length, wherein the supplementary gas inlet channel is configured to create a second supplementary gas flow within the selective laser melting apparatus.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches the apparatus further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel (see third gas inlet in modified Figure 5 below) and having a second supplementary array of inlet nozzles positioned along its length (gas nozzles 14 which are arranged in a total of three rows one above the other and 15 columns next to each other in the manner of an array; pg. 8 line 13-14), wherein the supplementary gas inlet channel is configured to create a second supplementary gas flow within the selective laser melting apparatus (gas coming out from the nozzles will create a second supplementary gas flow). The primary gas inlet channel of Geisen allows for a laminar protective gas stream to be easily generated across the entire width of the powder bed (By the plurality of shielding gas nozzles, a laminar protective gas stream above a in a space of a device for additive production waiting powder bed, in particular on the entire width, easily generated; pg. 5 line 21-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Ladewig modified with Brezoczky and Chen further comprise a second supplementary gas inlet channel having a second supplementary array of inlet nozzles positioned along its length, as taught by Geisen, for the benefit of easily generating a laminar protective gas stream across the entire width of the powder bed.

    PNG
    media_image2.png
    757
    869
    media_image2.png
    Greyscale

Regarding claim 21, Ladewig modified with Brezoczky and Chen teaches the selective laser melting apparatus of claim 15. However, Ladewig fails to teach wherein the substrate includes a top surface and a lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the top surface.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches wherein the substrate includes a top surface and a lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the top surface (see modified Figure 2 as discussed in claim the rejection of claim 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Ladewig modified with Brezoczky and Chen include a top surface and a lower outlet surface of the outlet channel positioned at approximately the same vertical position as the top surface, as taught by Geisen, for the benefit maximizing the amount of spatter that is removed by the gas outlet channel, as discussed in the rejection claim 2.

Allowable Subject Matter
Claims 7-9, 11, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the response filed 12/30/2021, claim 7 incorporated subject matter that was deemed allowable in the Action mailed 10/29/2021.
Claims 8, 9, 11, 12, and 14 depend from claim 7 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743